Exhibit 10.3

 

WARRANT TO PURCHASE COMMON STOCK

 

THIS WARRANT AND THE SECURITIES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. THEY
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND ANY APPLICABLE
STATE SECURITIES LAWS OR THE AVAILABILITY OF AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

WARRANT TO PURCHASE COMMON STOCK

 

Number of Shares:

   Up to 1,348,879 shares (subject to adjustment)

Warrant Price:

   $1.61 per share

Issuance Date:

   April 8, 2005

Expiration Date:

   April 8, 2008

 

THIS WARRANT CERTIFIES THAT for value received, Monarch Pointe Fund, Ltd., or
its registered assigns (hereinafter called the “Holder”) is entitled to purchase
from Rentech, Inc. (hereinafter called the “Company”), the above referenced
number of fully paid and nonassessable shares (the “Shares”) of common stock
(the “Common Stock”), of Company, at the Warrant Price per Share referenced
above; the number of shares purchasable upon exercise of this Warrant referenced
above being subject to adjustment from time to time as described herein. This
Warrant is issued in connection with that certain Subscription Agreement dated
as of April 8, 2005, by and between the Company and Holder (the “Subscription
Agreement”). The exercise of this Warrant shall be subject to the provisions,
limitations and restrictions contained herein.

 

Term and Exercise.

 

Term. This Warrant is exercisable in whole or in part (but not as to any
fractional share of Common Stock), at any time that is more than 91 days after
the date of this Warrant and from time to time thereafter prior to 6:00 p.m. on
the Expiration Date set forth above.

 

Warrant Price. The Warrant shall be exercisable at the Warrant Price described
above.

 

Maximum Number of Shares. The maximum number of Shares of Common Stock
exercisable pursuant to this Warrant is as set forth above, except for
adjustments pursuant to Section 3 of this Warrant. However, notwithstanding
anything herein to the contrary, in no event shall the Holder be permitted to
exercise this Warrant for a number of Shares greater than the number that would
cause the aggregate beneficial ownership of the Company’s Common Stock
(calculated pursuant to Rule 13d-3 of the Securities Exchange Act of 1934, as
amended) of (a) the Holder and its affiliates or (b) M.A.G. Capital, LLC, and
its affiliates, to equal 9.99% of the Company’s Common Stock then outstanding.

 

Procedure for Exercise of Warrant. Holder may exercise this Warrant by
delivering the following to the principal office of the Company in accordance
with Section 5.1 hereof: (i) a duly executed Notice of Exercise in substantially
the form attached as Schedule A, (ii) payment of the Warrant Price then in
effect for each of the Shares being purchased, as designated in the Notice of
Exercise, and (iii) this Warrant. Payment of the Warrant Price may be in cash,
certified or official bank check payable to the order of the Company, or wire
transfer of funds to the Company’s account (or any combination of any of the
foregoing) in the amount of the Warrant Price for each share being purchased.

 

Delivery of Certificate and New Warrant. In the event of any exercise of the
rights represented by this Warrant, a certificate or certificates for the shares
of Common Stock so purchased, registered in the name of the Holder or such other
name or names

 

Page 1



--------------------------------------------------------------------------------

as may be designated by the Holder, together with any other securities or other
property which the Holder is entitled to receive upon exercise of this Warrant,
shall be delivered to the Holder hereof, at the Company’s expense, within a
reasonable time, not exceeding fifteen (15) calendar days, after the rights
represented by this Warrant shall have been so exercised; and, unless this
Warrant has expired, a new Warrant representing the number of Shares (except a
remaining fractional share), if any, with respect to which this Warrant shall
not then have been exercised shall also be issued to the Holder hereof within
such time. The person in whose name any certificate for shares of Common Stock
is issued upon exercise of this Warrant shall for all purposes be deemed to have
become the holder of record of such shares on the date on which the Warrant was
surrendered and payment of the Warrant Price was received by the Company,
irrespective of the date of delivery of such certificate, except that, if the
date of such surrender and payment is on a date when the stock transfer books of
the Company are closed, such person shall be deemed to have become the holder of
such Shares at the close of business on the next succeeding date on which the
stock transfer books are open.

 

Restrictive Legend. Each certificate for Shares shall bear a restrictive legend
in substantially the form as follows, together with any additional legend
required by (i) any applicable state securities laws and (ii) any securities
exchange upon which such Shares may, at the time of such exercise, be listed:

 

The shares of stock evidenced by this certificate have not been registered under
the U.S. Securities Act of 1933, as amended, and may not be offered, sold,
pledged or otherwise transferred (“transferred”) in the absence of such
registration or an applicable exemption therefrom. In the absence of such
registration, such shares may not be transferred unless, if the Company
requests, the Company has received a written opinion from counsel in form and
substance satisfactory to the Company stating that such transfer is being made
in compliance with all applicable federal and state securities laws.

 

Any certificate issued at any time in exchange or substitution for any
certificate bearing such legend shall also bear such legend unless, in the
opinion of counsel for the Holder thereof (which counsel shall be reasonably
satisfactory to the Company), the securities represented thereby are not, at
such time, required by law to bear such legend.

 

Fractional Shares. No fractional Shares shall be issuable upon exercise or
conversion of the Warrant. In the event of a fractional interest, the number of
Shares to be issued shall be rounded down to the nearest whole Share.

 

Representations, Warranties and Covenants.

 

Representations and Warranties.

 

The Company is a corporation duly organized, validly existing and in good
standing under the laws of its state of incorporation and has all necessary
power and authority to perform its obligations under this Warrant;

 

The execution, delivery and performance of this Warrant has been duly authorized
by all necessary actions on the part of the Company and constitutes the legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms; and

 

This Warrant does not violate and is not in conflict with any of the provisions
of the Company’s Articles of Incorporation or Certificate of Determination,
Bylaws and any resolutions of the Company’s Board of Directors or stockholders,
or any agreement of the Company, and no event has occurred and no condition or
circumstance exists that might (with or without notice or lapse of time)
constitute or result directly or indirectly in such a violation or conflict.

 

Issuance of Shares. The Company covenants and agrees that all shares of Common
Stock that may be issued upon the exercise of the rights represented by this
Warrant will, upon issuance, be validly issued, fully paid and nonassessable,
and free from all taxes, liens and charges with respect to the issue thereof.
The Company further covenants and agrees that it will pay when due and payable
any and all federal and state taxes which may be payable in respect of the issue
of this Warrant or any Common Stock or certificates therefor issuable upon the
exercise of this Warrant. The Company further

 

Rentech Inc. Warrant – Monarch Pointe Fund, Ltd.

   Page 2



--------------------------------------------------------------------------------

covenants and agrees that the Company will at all times have authorized and
reserved, free from preemptive rights, a sufficient number of shares of Common
Stock to provide for the exercise in full of the rights represented by this
Warrant. If at any time the number of authorized but unissued shares of Common
Stock of the Company shall not be sufficient to effect the exercise of the
Warrant in full, subject to the limitations set forth in Section 1.3 hereto,
then the Company will take all such corporate action as may, in the opinion of
counsel to the Company, be necessary or advisable to increase the number of its
authorized shares of Common Stock as shall be sufficient to permit the exercise
of the Warrant in full, subject to the limitations set forth in Section 1.3
hereto, including without limitation, using its best efforts to obtain any
necessary stockholder approval of such increase. The Company further covenants
and agrees that if any shares of capital stock to be reserved for the purpose of
the issuance of shares upon the exercise of this Warrant require registration
with or approval of any governmental authority under any federal or state law
before such shares may be validly issued or delivered upon exercise, then the
Company will in good faith and as expeditiously as possible endeavor to secure
such registration or approval, as the case may be. If and so long as the Common
Stock issuable upon the exercise of this Warrant is listed on any national
securities exchange or the Nasdaq Stock Market, the Company will, if permitted
by the rules of such exchange or market, list and keep listed on such exchange
or market, upon official notice of issuance, all shares of such Common Stock
issuable upon exercise of this Warrant.

 

Other Adjustments.

 

Subdivision or Combination of Shares. In case the Company shall at any time
subdivide its outstanding Common Stock into a greater number of shares, the
Warrant Price in effect immediately prior to such subdivision shall be
proportionately reduced, and the number of Shares subject to this Warrant shall
be proportionately increased, and conversely, in case the outstanding Common
Stock of the Company shall be combined into a smaller number of shares, the
Warrant Price in effect immediately prior to such combination shall be
proportionately increased, and the number of Shares subject to this Warrant
shall be proportionately decreased.

 

Dividends in Common Stock, Other Stock or Property. If at any time or from time
to time the holders of Common Stock (or any shares of stock or other securities
at the time receivable upon the exercise of this Warrant) shall have received or
become entitled to receive, without payment therefor:

 

Common Stock, Options or any shares or other securities which are at any time
directly or indirectly convertible into or exchangeable for Common Stock, or any
rights or options to subscribe for, purchase or otherwise acquire any of the
foregoing by way of dividend or other distribution;

 

any cash paid or payable otherwise than as a regular cash dividend; or

 

Common Stock or additional shares or other securities or property (including
cash) by way of spin-off, split-up, reclassification, combination of shares or
similar corporate rearrangement (other than Common Stock issued as a stock split
or adjustments in respect of which shall be covered by the terms of Section 3.1
above) and additional shares, other securities or property issued in connection
with a Change (as defined below) (which shall be covered by the terms of Section
3.4 below), then and in each such case, the Holder hereof shall, upon the
exercise of this Warrant, be entitled to receive, in addition to the number of
shares of Common Stock receivable thereupon, and without payment of any
additional consideration therefor, the amount of stock and other securities and
property (including cash in the cases referred to in clause (b) above and this
clause (c)) which such Holder would hold on the date of such exercise had such
Holder been the holder of record of such Common Stock as of the date on which
holders of Common Stock received or became entitled to receive such shares or
all other additional stock and other securities and property.

 

Reorganization, Reclassification, Consolidation, Merger or Sale. If any
recapitalization, reclassification or reorganization of the share capital of the
Company, or any consolidation or merger of

 

Rentech Inc. Warrant – Monarch Pointe Fund, Ltd.

   Page 3



--------------------------------------------------------------------------------

the Company with another corporation, or the sale of all or substantially all of
its shares and/or assets or other transaction (including, without limitation, a
sale of substantially all of its assets followed by a liquidation) shall be
effected in such a way that holders of Common Stock shall be entitled to receive
shares, securities or other assets or property (a “Change”), then, as a
condition of such Change, lawful and adequate provisions shall be made by the
Company whereby the Holder hereof shall thereafter have the right to purchase
and receive (in lieu of the Common Stock of the Company immediately theretofore
purchasable and receivable upon the exercise of the rights represented hereby)
such shares, securities or other assets or property as may be issued or payable
with respect to or in exchange for the number of outstanding Common Stock which
such Holder would have been entitled to receive had such Holder exercised this
Warrant immediately prior to the consummation of such Change. The Company or its
successor shall promptly issue to Holder a new Warrant for such new securities
or other property. The new Warrant shall provide for adjustments which shall be
as nearly equivalent as may be practicable to give effect to the adjustments
provided for in this Section 3 including, without limitation, adjustments to the
Warrant Price and to the number of securities or property issuable upon exercise
of the new Warrant. The provisions of this Section 3.3 shall similarly apply to
successive Changes.

 

Notwithstanding the previous provisions of this Section, if the Company is a
party to a merger with another entity, and if, immediately after the merger, the
persons who were shareholders of the Company immediately before the transaction
will not own a majority of the outstanding voting securities of the surviving
entity in substantially the same proportions as they owned the outstanding
voting securities of the Company before the transaction, then the holder shall
receive for this Warrant in the merger, in complete satisfaction of all rights
hereunder, the amount and kind of securities, cash or other property that such
Holder would have received in the merger if this Warrant had been exercised in
full immediately before the merger, less a portion thereof having a fair market
value, as determined in good faith by the Board of Directors of the Company,
equal to the Warrant Price that would have been payable upon such exercise.

 

Ownership and Transfer.

 

Ownership of This Warrant. The Company may deem and treat the person in whose
name this Warrant is registered as the holder and owner hereof (notwithstanding
any notations of ownership or writing hereon made by anyone other than the
Company) for all purposes and shall not be affected by any notice to the
contrary until presentation of this Warrant for registration of transfer as
provided in this Section 4.

 

Transfer and Replacement. This Warrant and all rights hereunder are transferable
in whole or in part upon the books of the Company by the Holder hereof in person
or by duly authorized attorney, and a new Warrant or Warrants, of the same tenor
as this Warrant but registered in the name of the transferee or transferees (and
in the name of the Holder, if a partial transfer is effected) shall be made and
delivered by the Company upon surrender of this Warrant duly endorsed, at the
office of the Company in accordance with Section 5.1 hereof. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft or
destruction, and, in such case, of indemnity or security reasonably satisfactory
to it, and upon surrender of this Warrant if mutilated, the Company will make
and deliver a new Warrant of like tenor, in lieu of this Warrant; provided that
if the Holder hereof is an instrumentality of a state or local government or an
institutional holder or a nominee for such an instrumentality or institutional
holder an irrevocable agreement of indemnity by such Holder shall be sufficient
for all purposes of this Warrant, and no evidence of loss or theft or
destruction shall be necessary. This Warrant shall be promptly cancelled by the
Company upon the surrender hereof in connection with any transfer or
replacement. Except as otherwise provided above, in the case of the loss, theft
or destruction of a Warrant, the Company shall pay all expenses, taxes and other
charges payable in connection with any transfer or replacement of this Warrant,
other than income taxes and stock transfer taxes (if any) payable in connection
with a transfer of this Warrant, which shall be payable by the Holder.

 

Rentech Inc. Warrant – Monarch Pointe Fund, Ltd.

   Page 4



--------------------------------------------------------------------------------

Holder will not transfer this Warrant and the rights hereunder except in
compliance with federal and state securities laws and except after providing
evidence of such compliance reasonably satisfactory to the Company.

 

Miscellaneous Provisions.

 

Notices. Any notice or other document required or permitted to be given or
delivered to the Holder shall be delivered or forwarded to the Holder at c/o
M.A.G. Capital, LLC, 555 South Flower Street, Suite 4200, Los Angeles,
California 90071, Attention: David F. Firestone (Facsimile No. 213/553-8285), or
to such other address or number as shall have been furnished to the Company in
writing by the Holder, with a copy to Sheppard Mullin Richter & Hampton LLP, 333
South Hope Street, 48th Floor, Los Angeles, California 90071-1448 Attention
David C. Ulich (Facsimile No. 213/620-1398). Any notice or other document
required or permitted to be given or delivered to the Company shall be delivered
or forwarded to the Company at 1331 17th Street, Suite 720, Denver, CO
80202-1557, Attn: Ronald C. Butz, Vice President with a copy to the Company at
1331 17th Street, Suite 720, Denver, CO 80202-1557, Attention: Geoffrey S. Flagg
(Facsimile No. 303-298-8010), or to such other address or number as shall have
been furnished to Holder in writing by the Company.

 

All notices, requests and approvals required by this Warrant shall be in writing
and shall be conclusively deemed to be given (i) when hand-delivered to the
other party, (ii) when received if sent by facsimile at the address and number
set forth above; provided that notices given by facsimile shall not be
effective, unless either (a) a duplicate copy of such facsimile notice is
promptly given by depositing the same in the mail, postage prepaid and addressed
to the party as set forth below or (b) the receiving party delivers a written
confirmation of receipt for such notice by any other method permitted under this
paragraph; and further provided that any notice given by facsimile received
after 5:00 p.m. (recipient’s time) or on a non-business day shall be deemed
received on the next business day; (iii) five (5) business days after deposit in
the United States mail, certified, return receipt requested, postage prepaid,
and addressed to the party as set forth below; or (iv) the next business day
after deposit with an international overnight delivery service, postage prepaid,
addressed to the party as set forth below with next business day delivery
guaranteed; provided that the sending party receives confirmation of delivery
from the delivery service provider.

 

No Rights as Shareholder; Limitation of Liability. This Warrant shall not
entitle the Holder to any of the rights of a shareholder of the Company except
upon exercise in accordance with the terms hereof. No provision hereof, in the
absence of affirmative action by the Holder to purchase shares of Common Stock,
and no mere enumeration herein of the rights or privileges of the Holder, shall
give rise to any liability of the Holder for the Warrant Price hereunder or as a
shareholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.

 

Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of California as applied to agreements among
California residents made and to be performed entirely within the State of
California, without giving effect to the conflict of law principles thereof.

 

Binding Effect on Successors. This Warrant shall be binding upon any corporation
succeeding the Company by merger, consolidation or acquisition of all or
substantially all of the Company’s assets and/or securities. All of the
obligations of the Company relating to the Shares issuable upon the exercise of
this Warrant shall survive the exercise and termination of this Warrant. All of
the covenants and agreements of the Company shall inure to the benefit of the
successors and assigns of the Holder.

 

Rentech Inc. Warrant – Monarch Pointe Fund, Ltd.

   Page 5



--------------------------------------------------------------------------------

Waiver, Amendments and Headings. This Warrant and any provision hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by both parties (either generally or in a particular instance and either
retroactively or prospectively). The headings in this Warrant are for purposes
of reference only and shall not affect the meaning or construction of any of the
provisions hereof.

 

Jurisdiction. Each of the parties irrevocably agrees that any and all suits or
proceedings based on or arising under this Agreement may be brought only in and
shall be resolved in the federal or state courts located in the City of Los
Angeles, California and consents to the jurisdiction of such courts for such
purpose. Each of the parties irrevocably waives the defense of an inconvenient
forum to the maintenance of such suit or proceeding in any such court. Each of
the parties further agrees that service of process upon such party mailed by
first class mail to the address set forth in Section 9 shall be deemed in every
respect effective service of process upon such party in any such suit or
proceeding. Nothing herein shall affect the right of either party to serve
process in any other manner permitted by law. Each of the parties agrees that a
final non-appealable judgment in any such suit or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on such judgment or in any
other lawful manner.

 

Attorneys’ Fees and Disbursements. If any action at law or in equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party or parties shall be entitled to receive from the other party or parties
reasonable attorneys’ fees and disbursements in addition to any other relief to
which the prevailing party or parties may be entitled.

 

Rentech Inc. Warrant – Monarch Pointe Fund, Ltd.

   Page 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer this 8th day of April 2005.

 

COMPANY:

            RENTECH, INC.     By  

/s/ Richard O. Sheppard

--------------------------------------------------------------------------------

    Print Name:   Richard O. Sheppard     Title:   Vice President – Marketing

 

Rentech Inc. Warrant – Monarch Pointe Fund, Ltd.

   Page 7



--------------------------------------------------------------------------------

SCHEDULE A

 

FORM OF NOTICE OF EXERCISE

 

[To be signed only upon exercise of the Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO EXERCISE THE WITHIN WARRANT

 

The undersigned hereby elects to purchase              shares of Common Stock
(the “Shares”) of Rentech, Inc. under the Warrant to Purchase Common Stock dated
March     , 2005, which the undersigned is entitled to purchase pursuant to the
terms of such Warrant. The undersigned has delivered $            , the
aggregate Warrant Price for              Shares purchased herewith, in full in
cash or by certified or official bank check or wire transfer.

 

Please issue a certificate or certificates representing such shares of Common
Stock in the name of the undersigned or in such other name as is specified below
and in the denominations as is set forth below:

 

 

_________________________________________________________________________________________

[Type Name of Holder as it should appear on the stock certificate]

 

_________________________________________________________________________________________

[Requested Denominations – if no denomination is specified, a single certificate
will be issued]

The initial address of such Holder to be entered on the books of Company shall
be:

 

_____________________________________________

 

_____________________________________________

 

_____________________________________________

 

The undersigned hereby represents and warrants that the undersigned is acquiring
such shares for his own account for investment purposes only, and not for resale
or with a view to distribution of such shares or any part thereof.

 

By:

 

 

--------------------------------------------------------------------------------

Print Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Dated:

 

 

--------------------------------------------------------------------------------

 

-1-



--------------------------------------------------------------------------------

FORM OF ASSIGNMENT

(ENTIRE)

 

[To be signed only upon transfer of entire Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO TRANSFER THE WITHIN WARRANT

 

FOR VALUE RECEIVED                      hereby sells, assigns and transfers unto
                     all rights of the undersigned under and pursuant to the
within Warrant, and the undersigned does hereby irrevocably constitute and
appoint                      Attorney to transfer the said Warrant on the books
of                     , with full power of substitution.

 

 

_______________________________________________________

[Type Name of Holder]

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Dated:

 

 

--------------------------------------------------------------------------------

 

NOTICE

 

The signature to the foregoing Assignment must correspond exactly to the name as
written upon the face of the within Warrant, without alteration or enlargement
or any change whatsoever.

 

-1-



--------------------------------------------------------------------------------

FORM OF ASSIGNMENT

(PARTIAL)

 

[To be signed only upon partial transfer of Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO TRANSFER THE WITHIN WARRANT

 

FOR VALUE RECEIVED                      hereby sells, assigns and transfers unto
                     (i) the rights of the undersigned to purchase
                     shares of Common Stock under and pursuant to the within
Warrant, and (ii) on a non-exclusive basis, all other rights of the undersigned
under and pursuant to the within Warrant, it being understood that the
undersigned shall retain, severally (and not jointly) with the transferee(s)
named herein, all rights assigned on such non-exclusive basis. The undersigned
does hereby irrevocably constitute and appoint                      Attorney to
transfer the said Warrant on the books of Rentech, Inc., with full power of
substitution.

 

 

_______________________________________________________

[Type Name of Holder]

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Dated:

 

 

--------------------------------------------------------------------------------

 

NOTICE

 

The signature to the foregoing Assignment must correspond exactly to the name as
written upon the face of the within Warrant, without alteration or enlargement
or any change whatsoever.

 

Rentech Inc. Warrant – Monarch Pointe Fund, Ltd.

   Page 2